 

 

AO 245B {Rev_ DSflS/Z{)l£) Judgment in a Criminal Petty Case (Modified) Page 1 ofl

UNITED STATES DISTRICT COURT
soUTHERN DIsTRiCT oF CALlFoRNIA

United States cf America JUDGMENT IN A CRIMINAL CASE

V (For Offenses Committed On or After November l, 1937)

Carlos David Delarosa Case Number: 3:18-mj-22980-BLM

Gregory D Obenauer

Defendant’s Attomey
REGISTRATION NO. 81315298

THE DEFENDANT:
|Xl pleaded guilty to count(s) l of Complaint

l:| was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such ccunt(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s{
8:1325 ILLEGAL ENTRY (l\/lisdemeanor) l

|j The defendant has been found not guilty on count(s)
l:l Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $10 WAIVED Fine: WAIVED
lXI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDER_ED that the defendant shall notify the United States Attomey for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Tuesday, December 4, 2018
Date of Imposition of Sentence

iiith z g .
HONORABLE BA ARA L, MA]OR

DEC 0 4 2013 UNITED sTATES MAGISTRATE JUDGE

 

 

 

 

 

 

C!_l.;iw`l\' l_`|S UISJ`H|CT COUHT
SOUTHEHN D|S'| |-llC .F OF CAL|l-QHN|A
B`” ‘MUTY 3 z 1 s-mj-zzQso-BLM

 

 

 

 

